DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on July 7, 2021 has been entered.  Applicant has:  amended claims 1, 8 and 15; and canceled claims 2, 9 and 16.  Claims 1, 3-8, 10-15 and 17-20 are now pending, have been examined, and currently stand rejected.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7, 13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claim 1 recites various steps that are performed “via a current waypoint location.”  The scope of this limitation, or portion thereof, is unclear because it appears that Applicant is referring to a “waypoint location” as both a geographic location (e.g., a location of a shipment) and some sort of device at a particular geographic location that performs computing functions (e.g., identifying, transmitting, at a current waypoint location cause the processor at the current waypoint location to perform.”  If amended in this manner the portion of the limitations that recites “via a current waypoint location” or “via the current waypoint location” could then be deleted.  Examiner notes that dependent claims 17-20 may also need amendments to the processor language (i.e. cause the processor to perform) in order to maintain proper antecedent basis (i.e. cause the processor at the current waypoint location to perform).  Claims “Current shipping waypoints read the RFID tag to verify prior blocks with public keys of prior waypoints 218”; “Every prior waypoint verifies the newly-created block with public key of current waypoint 236.”).  Further clarification is needed about this verification process to better understand the limitation.  Dependent claims 13 and 20 recite a substantially similar limitation to that recited in claim 6, accordingly, claims 13 and 20 are also rejected under 35 U.S.C. 112(b) for the same reasons and rational 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US 2018/0144298 A1) in view of Andreas M. Antonopoulos, "Mastering Bitcoin", Publisher: O'Reilly Media, Inc., Release Date: December 2014 (hereinafter “Antonopoulos”) in view of King (US 2017/0180134 A1).
Regarding Claims 1, 8 and 15:  Rankin discloses an apparatus [system including at least a database and computer] {and respective method and non-transitory computer readable storage medium}, [the apparatus] comprising:
	a processor, at a current waypoint location (See at least Rankin [0017] ; Fig. 1; Fig. 2.  Where Rankin discloses a processor (i.e. computer 222) at a current waypoint location (i.e. at a [current] location/position.), configured to:
	identify a plurality of prior waypoint locations stored in a local blockchain stored in a memory affixed to a product shipment (See at least Rankin [0014]; [0017]; [0047]; [0053]; [0058]; Fig. 2 items 222 and 224.  Where a plurality of prior waypoint locations (i.e. locations/positions, e.g., GPS locations) stored in a local blockchain (i.e. local private permissioned blockchain instance (a sidechain)) stored in a memory affixed to a product shipment (i.e. in database 224, e.g., a database unique to a ship, container, etc.) are identified.); and 
	a transmitter, at the current waypoint location, configured to transmit the plurality of prior waypoint locations to a remote blockchain for storage (See at least Rankin [0013]; [0015-0017]; Fig. 2.  Where a transmitter (i.e. transceiver, e.g., transceivers 220 and 226), at the current waypoint location (i.e. location/position), is configured to transmit (i.e. provide) the plurality of prior waypoint locations (i.e. in the form of a copy of the current sidechain) to a remote blockchain (i.e. central blockchain, e.g., the blockchain in database 242) for storage.),
	wherein the processor is further configured to:
	create a new blockchain block storing current information associated with the product (See at least Rankin [0014]; [0017]; [0022]; [0045]; [0058].  Where a new blockchain block (i.e. latest block) storing current information associated with the product (e.g., every update of position) is created.),  
broadcast the new blockchain block to all of the prior waypoint locations for verification by the prior waypoint locations (See at least Rankin [0022]; [0045] “The sidechain for each container is updating a central blockchain […]. As the updates to the central blockchain occur, all sidechain nodes need to agree via consensus that the latest block is valid, and in so doing the central blockchain is updated.”.  Where the new blockchain block (i.e. latest block) is broadcast (i.e. it is implicit that the latest block is broadcasted/transmitted to all sidechain nodes since the sidechain nodes validate the latest block) to all of the prior waypoint locations (i.e. all sidechain nodes) for verification by the prior waypoint locations (i.e. for consensus that the latest block is valid).); and
link the new blockchain block to the remote blockchain (See at least Rankin [0044-0045]; Rankin Claim 1.  Where the new blockchain block (i.e. latest block) is linked to the remote blockchain (i.e. central blockchain) when the central blockchain is updated to include the latest block.).

	Antonopoulos, on the other hand, teaches a blockchain updating/synchronization process where a node receives a version message indicating how many blocks are in the current version of the blockchain.  Antonopoulos pp. 146-147 “Exchanging “Inventory””.  The node uses the version message to compare how many blocks it has in its own blockchain.  Id.  Peer nodes that have longer blockchains (i.e. blockchains with more blocks) than the other node then identify which blocks the other node needs in order to “catch up” (i.e. synchronize) with the current version of the blockchain.  Id.  Accordingly, Antonopoulos shows that it was known in the art to compare information (e.g., the number of blocks, what particular blocks are missing) stored in a first blockchain (i.e. a blockchain stored [remotely] in other peer nodes on the network) with information stored in a second blockchain (i.e. a blockchain stored [locally] on a particular node).  Antonopoulos indicates that the reason for comparing the two versions of the blockchain is to verify that a peer node that connects to the network has a complete version of the blockchain.  Antonopoulos pp. 146-147 “Exchanging “Inventory””.  This process of comparing the local blockchain with the peers (i.e. remote blockchain) and retrieving any missing blocks happens any time a node goes offline for any period of time.  Id.  Accordingly, the process disclosed by 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rankin’s method of updating a local sidechain (i.e. local blockchain) and a central blockchain (i.e. remote blockchain) with status updates pertaining to shipments, to include compar[ing] the plurality of prior waypoint locations stored in the remote blockchain with the plurality of prior waypoint locations stored in the local blockchain, and verify[ing] that the plurality of prior waypoint locations of the remote blockchain are consistent with the plurality of prior waypoint locations stored in the local blockchain, as taught/suggested by Antonopoulos, in order to download missing blocks to a blockchain which may have been offline for any period of time (Antonopoulos pp. 146-147).		As indicated in the rejection above, Rankin discloses where a new blockchain block (i.e. latest block) storing current information associated with the product (e.g., every update of position) is created.  Rankin [0014]; [0017]; [0022]; [0045]; [0058].  Rankin further discloses that an ID communicator on a shipping container is assigned a private and public key that is used for encrypting data it provides to a computer for updating the sidechain in a database.  Rankin [0011]; [0014].  Rankin indicates that all sidechain nodes need to agree via consensus that the latest block is valid, and in so doing the central blockchain is updated.  Rankin [0022]; [0045].  Rankin further indicates that all participants involved in a shipment enter cryptographically signed transactions on the blockchain.  Rankin [0058].  However, the combination of Rankin and Antonopoulos does not explicitly disclose where the new blockchain block is signed with a private key associated with the waypoint location.	King, on the other hand, teaches where the new blockchain block is signed with a private key associated with the waypoint location (See at least King [0030-0031] “The signing authority server 102 may then sign the block using their domain private key. The signing authority server 102 may distribute the digitally signed block to one or more member processing servers 104 for validation”.  Where the new blockchain block (i.e. block) is signed with a private key (i.e. domain private key) associated with the waypoint location (i.e. associated with the signing authority server).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rankin’s method of creating a new blockchain block (i.e. latest block) and using a private key to secure shipping data, to include the teachings of King, in order to allow other servers to validate a signed block prior to adding the block to the blockchain (King [0031]).
Examiner Note:  The portion of the limitation which recites “for verification by the prior waypoint locations”, found in the broadcasting step, is merely a recited intended use of why the new blockchain block is broadcasted.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

Regarding Claims 3, 10 and 17:  Rankin, as modified, teaches the method of claim 1, apparatus of claim 8, and non-transitory computer readable storage medium of claim 15.  Rankin further teaches wherein the processor is further configured to update the remote blockchain each time the product shipment is verified at one or more of the plurality of prior waypoint locations (See at least Rankin [0003-0004]; [0017]; [0022]; [0037-0045]; [0053].  Where the remote blockchain (i.e. central blockchain) is updated each time the product shipment is verified (i.e. each time there is a status update) at one or more of the plurality of prior waypoint locations (e.g., at a docking facility).).

Regarding Claims 4, 11 and 18:  Rankin, as modified, teaches the method of claim 1, apparatus of claim 8, and non-transitory computer readable storage medium of claim 15.  Rankin further teaches wherein the processor is further configured to update the local blockchain each time the product shipment is verified at one or more of the plurality of shipment locations (See at least Rankin [0003-0004]; [0017]; [0037-0044]; [0053].  Where the local blockchain (i.e. local private permissioned blockchain instance (a sidechain)) is updated each time the product shipment is verified (i.e. each time there is a status update) at one or more of the plurality of prior waypoint locations (e.g., at a docking facility).).

Regarding Claims 5, 12 and 19:  Rankin, as modified, teaches the method of claim 1, apparatus of claim 8, and non-transitory computer readable storage medium of claim 15.  Rankin further teaches wherein the local blockchain is linked to a private key associated with a manufacturer (vendor) related to the product shipment and a public key (See at least Rankin [0024] and [0026] “…on each container ship there are the following:…[0026] Cluster of public & private keys for each vendor shipping containers.”; also see [0005]; [0014]; [0019].).

Regarding Claims 6 and 13:  The combination of Rankin, Antonopoulos and King discloses the method of claim 1 and apparatus of claim 8.  King further teaches wherein the processor is further configured to verify a current shipping waypoint among the plurality of shipment locations via a comparison of a public key associated with the current shipping waypoint with one or more existing blocks of the local blockchain (See at least King [0030-0031].  Where one or more blocks of the current shipping waypoint (i.e. the block signed with the domain private key of the signing authority server) are verified by using a public key associated with the current shipping waypoint (i.e. by using the signed domain public key associated with the signing authority server that signed the block).).

Regarding Claims 7 and 14:  Rankin, as modified, teaches the method of claim 1 and the apparatus of claim 8.  Rankin further teaches wherein the processor is configured to link the one or more blocks received with the remote blockchain when the one or more blocks received are valid (See at least Rankin [0044-0045]; Rankin Claim 1.  Where the one or more blocks (e.g., the latest block) received with the remote blockchain (i.e. received at the central blockchain) is/are linked (i.e. added to the blockchain via the update) when the one or more blocks received are valid (i.e. when all the sidechain nodes agree via consensus that the latest block is valid).)Regarding Claim 20:  The combination of Rankin, Antonopoulos and King discloses the non-transitory computer readable storage medium of claim 15.  Rankin further discloses wherein the one or more instructions are further configured to cause the processor to perform linking the one or more blocks received with the remote blockchain when the one or more blocks received are valid (See at least Rankin [0044-0045]; Rankin Claim 1.  Where the one or more blocks (e.g., the latest block) received with the remote blockchain (i.e. received at the central blockchain) is/are linked (i.e. added to the blockchain via the update) when the one or more blocks received are valid (i.e. when all the sidechain nodes agree via consensus that the latest block is valid).).	Rankin does not explicitly disclose, but King further teaches wherein the one or more instructions are further configured to cause the processor to verifying a current shipping waypoint among the plurality of shipment locations by comparing a public key associated with the current shipping waypoint with one or more existing blocks of the local blockchain (See at least King [0030-0031].  Where one or more blocks of the current shipping waypoint (i.e. the block signed with the domain private key of the signing authority server) are verified by using a public key associated with the current shipping waypoint (i.e. by using the signed domain public key associated with the signing authority server that signed the block).).

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 2, 9 and 16 were rejected under 35 U.S.C. § 112(b) as being indefinite.  Applicant has cancelled claims 2, 9 and 16 rendering the prior rejection moot.
Claim Rejections – 35 U.S.C. § 103	Applicant argues that “RANKIN explicitly discloses a central blockchain that reviews updates from side chains that are associated with products being shipped. Thus, the central blockchain of RANKIN may be construed to correspond to a remote blockchain.”  Amendment, pp. 9-10.  Examiner agrees that this is a possible interpretation of Rankin.  In fact, Examiner has updated the prior art rejection to reflect this interpretation/viewpoint.
	Applicant discusses paragraph 0045 of Rankin and concludes that the cited portion of Rankin discloses “that each shipping container is associated with its own sidechain (i.e., blockchain) and that all sidechains update a central blockchain. An update is carried when each sidechain reaches consensus.”  Amendment, pp. 10-11.  Examiner agrees.
	Applicant argues that Rankin does not disclose or suggest comparing the sidechains to the central blockchain, rather, Rankin discloses that the central blockchain is updated by the sidechains.  Amendment, pp. 10-11.  Examiner agrees.  Accordingly, this Office Action is non-final since Examiner has updated the prior art rejection to include a new reference, Antonopoulos, who teaches that it was known in the art before the effective filing date of the claimed invention to compare information stored in a remote blockchain to information stored in a local blockchain.  	Applicant argues that Rankin does not discloses linking the new blockchain block to the remote blockchain.  Amendment, p. 12.  Examiner respectfully disagrees.  Ranking discloses where the new blockchain block (i.e. latest block) is linked to the remote blockchain (i.e. central blockchain) when the 
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Alastair (US 20190197534 A1) discloses a data protection system and method that are particularly applicable for securing personal data.  Alastair [0001].
Beauford (US 20180020324 A1) discloses a method that includes generating a blockchain including a smart contract for map data, wherein the smart contract includes a condition that a device be within a geographic boundary.  Beauford [0006].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 20, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685